DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 Line 19: The Examiner recommend amending “a first and a second region” to --a first region and a second region-- to make it more readily apparent that there are two regions.
Claim 1 Line 20: The Examiner recommends amending “the first and second region” to --the first region and the second region-- to make it more readily apparent that there are two regions.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 Line 5: The recitation “such that no lubricating oil passes therethrough” is indefinite. In particular, “lubricating oil” has not previously been recited as a claim element, as such, it is unclear if the claim recitation now requires there to be lubricating oil in the actuator, or simply that end face of the piston is seal such that lubricating oil is not capable of passing through, regardless of whether there is lubricating oil in the actuator or not.
	Claim 3-6 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenn et al. (US 9,790,969).
Regarding Claim 1, Fenn discloses an actuator (see Abstract) comprising: 
A housing (200).
An extension arm (202).
A threaded spindle (208). 
Wherein the threaded spindle is mounted on the housing by a first rotary bearing (see Fig. 7, showing at least three unnumbered bearings that mount the threaded spindle to the housing) and the threaded spindle is rotatable with respect to an axis of rotation (see Fig. 7, showing that the threaded spindle is mounted to a gear driven by a motor, and accordingly the spindle will be rotated about an axis or rotation extending through the axial center of the threaded spindle).
Wherein the extension arm projects out of the housing and is movable in a direction of the axis of rotation (see Figs. 5 and 6, showing a retracted position and an extended position respectively of the extension arm, and that movement between the two positions is along the axis of rotation). 
Wherein the housing and the extension arm together delimit an internal space (see Fig. 7), the volume of the internal space configured to change when the extension arm moves (see Figs. 7 and 12, showing a change in volume).
Wherein a first end of the threaded spindle is remote from the first rotary bearing and is configured to project into a tubular section of the extension arm (see Fig. 7), irrespective of a position in which the extension arm is situated (see Figs. 7 and 12, showing the extension arm is located within the tubular section of the extension arm in both the retracted and extended positions).
Wherein the tubular section extends with a constant internal cross-sectional shape along the axis of rotation (see Fig. 7).
Wherein the first end of the threaded spindle is connected to a piston (238) (see Fig. 7), the piston configured to divide the internal space into a first and a second region (see Fig. 7, showing that above the piston as the figure is oriented creates a first region, and that above the piston is the second region).
Wherein the first and the second region are delimited in a fluid-tight manner with respect to one another (see Col. 5 Lines 1-13, disclosing that the first region is an expansion chamber is completely sealed with multiple O-rings; see Col. 6 Lines 15-24, disclosing that during an emergency operating mode a gas generator 240 is used to rapidly expand the first region with a rapid release of pressurized fluid, and accordingly the first region is fully sealed in a fluid manner from the environment and the rest of the linear actuator, including the second region).
Wherein the first region is delimited exclusively by the piston and by the extension arm (see Fig. 7, showing that the first region is defined by the extension arm and the piston).
Regarding Claim 2, Fenn further discloses the actuator according to Claim 1, 
Wherein an outer circumferential surface of the piston is matched in a fluid-tight manner to the constant internal cross-sectional shape of the tubular section (see Fig. 7, showing that an upper portion of the piston is provided with the O-rings mentioned in Col. 5 Lines 1-13, which provide a sealing between the tubular section and the piston along a circumferential surface).
Wherein an end face of the piston, facing away from the threaded spindle, is configured to be closed (see Fig. 7, showing that this is the upper portion of the piston that is provided with the O-rings), such that no lubricating oil passes therethrough (see Col. 5 Lines 1-13, disclosing that the first region is an expansion chamber is completely sealed with multiple O-rings; see Col. 6 Lines 15-24, disclosing that during an emergency operating mode a gas generator 240 is used to rapidly expand the first region with a rapid release of pressurized fluid, and accordingly the first region is fully sealed in a fluid manner from the environment and the rest of the linear actuator, including the second region; accordingly, lubricating oil would not be able to pass through).
The end face extends over an entirety of the constant internal cross-sectional shape of the tubular section (see Fig. 15, note also that this limitation would be required to provide the sealed expansion chamber for the actuator to work as intended in emergency circumstances, since a change in cross section would with cause a gap that allows the gas and/or fluid to escape resulting in the actuator collapsing, or would result in the actuator jamming without being fully deployed if the expansion tube decreased in size to be smaller than the piston).
Regarding Claim 3, Fenn further discloses the actuator according to Claim 2, 
Wherein a second rotary bearing (see Fig. 7, showing an additional unnumbered bearing, radially supporting the threaded spindle against release tube 234) is arranged between the threaded spindle and the piston (see Fig. 7, showing that the spindle is supported by the second bearing on the release tube, and that the piston is radially supported on the thrust tube, accordingly the second bearing is located between the spindle and the piston).
The threaded spindle is configured for rotation relative to the piston with respect to the axis of rotation (see Col. 2 Lines 43-44, disclosing that the threaded spindle is rotated; see Fig. 7, showing that the piston is coupled to the release tube, and that the release tube is driven by the nut, since the threaded spindle is rotating, this means that the nut does not rotate and is instead driven axially; accordingly, since the release tube does not rotate, the piston is also isolated from rotation, and therefore the threaded spindle is rotated relative to the piston).
Regarding Claim 4, Fenn further discloses the actuator according to Claim 3, wherein the second rotary bearing includes a sliding bearing (see Figs. 7 and 13, showing that the unnumbered bearing located between the release tube and the threaded spindle has an outer race supported on a cylindrical shaped member, that slides along the release tube as the release tube is moved axially, and accordingly the second bearing includes a sliding bearing).

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658